SHIVERS, Chief Judge.
Appellant, Evelyn Smith, appeals a conviction and sentence for grand theft by passing worthless bank checks. The case is before us pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm both the conviction and sentence; however, we find that the trial court erred in imposing court costs without providing appellant with the required notice or opportunity to be heard. Jenkins v. State, 444 So.2d 947 (Fla.1984); Mays v. State, 519 So.2d 618 (Fla.1988). Accordingly, we strike the trial court’s assessment of costs without prejudice to the State to seek reassessment upon proper notice and opportunity to be heard. Raulers v. State, 544 So.2d 338 (Fla. 1st DCA 1989); Collins v. State, 546 So.2d 123 (Fla. 1st DCA 1989).
ERVIN and JOANOS, JJ., concur.